In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3403 
ORCHARD HILL BUILDING COMPANY, doing business as 
GALLAGHER & HENRY, 
                                      Plaintiff‐Appellant, 

                                  v. 

UNITED STATES ARMY CORPS OF ENGINEERS, 
                                      Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:15‐cv‐06344 — John Robert Blakey, Judge. 
                     ____________________ 

       ARGUED MAY 29, 2018 — DECIDED JUNE 27, 2018 
                ____________________ 

   Before BAUER, BARRETT, and ST. EVE, Circuit Judges. 
    ST. EVE, Circuit Judge. This case concerns just shy of 13 acres 
of wetlands, which lie in a south‐suburban plot of land called 
the  Warmke  parcel.  Orchard  Hill  Building  Company  pur‐
chased the Warmke parcel in 1995 with plans for a large‐scale 
residential  development.  Not  wanting  to  run  afoul  of  the 
Clean  Water  Act,  Orchard  Hill  requested  a  determination 
2                                                        No. 17‐3403 

from the United States Army Corps of Engineers that the wet‐
lands  (or  the  “Warmke  wetlands”)  were  not  jurisdictional 
“waters  of  the  United  States.”  The  Corps  decided  that  they 
were, and Orchard Hill has spent the last 12 years challenging 
that decision. We find that the Corps has not provided sub‐
stantial  evidence  of  a  significant  nexus  to  navigable‐in‐fact 
waters,  and  therefore  vacate  and  remand  with  instructions 
that the Corps reconsider its determination.  
                           I. Background 
   A braid of regulatory, judicial, and administrative events 
led to the Corps’ final claim of jurisdiction over the Warmke 
wetlands. We start at the beginning.  
    Congress enacted the Clean Water Act in 1972 “to restore 
and maintain the chemical, physical, and biological integrity 
of the Nation’s waters.” 33 U.S.C. § 1251(a). One of the Act’s 
primary means to that end is its general prohibition on pol‐
luting “navigable waters,” which it defines as “waters of the 
United States.” Id. §§ 1311(a), 1362(7), (12). The Act imposes 
significant criminal and civil penalties for such pollution, id. 
§§ 1319(c), (d), and obtaining a permit to build on or near such 
waters can be a lengthy and costly process. Yet the Act does 
not define what constitutes “waters of the United States.” See, 
e.g., United States v. Krilich, 209 F.3d 968, 970 (7th Cir. 2000).  
    That job falls to the Corps of Engineers and the Environ‐
mental Protection Agency—and it has proven “a contentious 
and difficult task.” Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 
617, 624 (2018); see also 33 C.F.R. § 328.3 (the Corps’ definition 
of  waters  of  the  United  States);  40  C.F.R.  § 122.2  (the  EPA’s 
definition of waters of the United States). To take a recent ex‐
ample, the agencies’ attempt in 2015 to redefine the statutory 
No. 17‐3403                                                                   3

phrase resulted in a new administration’s swift overhaul and 
a slew of litigation. See generally Nat’l Ass’n of Mfrs., 138 S. Ct. 
at 625–27; Executive Order 13778: Restoring the Rule of Law, 
Federalism, and Economic Growth by Reviewing the “Waters 
of the United States” Rule, 82 Fed. Reg. 12,497 (Feb. 28, 2017); 
Definition of “Waters of the United States”—Addition of an 
Applicability  Date  to  2015  Clean  Water  Rule,  83  Fed.  Reg. 
5,200 (Feb. 6, 2018); James Conrad, Wetlands Jurisdiction, ENV. 
SCI.  DESKBOOK § 9:1 (2018). This case, however, concerns the 
Corps’ definition of waters of the United States as it existed 
before 2015. See Schaefer v. Walker Bros. Enters., 829 F.3d 551, 
558 (7th Cir. 2016).  
    The Corps defined waters of the United States broadly to 
include waters “subject to the ebb and flow of the tide,” “riv‐
ers” that could be used for interstate recreation or commerce, 
“tributaries”  of  such  waters,  and—most  importantly  here—
“wetlands adjacent to” other waters of the United States, in‐
cluding tributaries. 33 C.F.R. §§ 328.3(a)(1)–(7) (1994).1 There 
was  (and  is)  an  exemption,  though,  for  “prior  converted 
cropland.”  Id.  § 328.3(8).  The  Corps  considers  “prior  con‐
verted  cropland”  to  mean  wetlands  “manipulated  …  and 
cropped” before 1985 (when Congress enacted the “Swamp‐
buster” program, which denies  benefits to farmers who use 
wetlands for farming), but not abandoned of farming use for 
five  or  more  years.2  See  Proposed  Rule  for  the  Clean  Water 

                                                 
      1 All future citations to 33 C.F.R. § 328.3 refer to the version in effect 

before August 28, 2015. 
      2 Because we find that the Corps failed to justify its jurisdictional de‐

termination with substantial evidence in the record, we do not decide, as 
Orchard  Hill  argues  we  should,  whether  the  Corps’  interpretation  of 
“prior converted cropland” to exclude lands abandoned for five or more 
4                                                            No. 17‐3403 

Act Regulator Programs of the Army Corps of Engineers and 
the  Environmental  Protection  Agency  (Proposed  Rule),  57 
Fed. Reg. 26,894, 26,897–26,900 (June 16, 1992); Clean Water 
Act  Regulatory  Programs  (Final  Rule),  58  Fed.  Reg.  45,008, 
45,031–45,034 (Aug. 25, 1993).  
    Despite,  or  perhaps  because  of,  those  definitions,  “[i]t  is 
often  difficult  to  determine  whether  a  particular  piece  of 
property  contains  waters  of  the  United  States.”  U.S.  Army 
Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807, 1812 (2016). But 
concerned  landowners  need  not  risk  fines  or  endure  the 
permit‐application process before deciding whether to build 
on  or  alter  their  property.  They  can  instead  seek  a 
“jurisdictional determination” from the Corps as to whether 
their property contains waters of the United States. 33 C.F.R. 
§§ 320.1(a)(6), 325.9, 331.2.  
     Orchard Hill was such a landowner. In 1995, it completed 
its  purchase  of  the  Warmke  parcel,  a  100‐acre  former  farm‐
land  located  in  Tinley  Park,  Illinois.  Orchard  Hill  then  re‐
ceived permits to build a two‐phase residential development 
on the parcel. The first phase started in 1996, and over the next 
seven years, Orchard Hill constructed more than a hundred 
homes.  Construction  altered  the  area’s  water  drainage,  and 
about 13 acres pooled with rainwater and grew wetland veg‐
etation.  Before  starting  the  second  phase  and  building  on 
those  acres—the  Warmke  wetlands—Orchard  Hill  sought  a 
jurisdictional determination from the Corps in 2006.  



                                                 
years (the “five‐year‐abandonment limitation”) is a legislative rule that vi‐
olates the Administrative Procedure Act’s (“APA”) notice‐and‐comment 
requirements. 5 U.S.C. § 553.  
No. 17‐3403                                                                  5

    “The history of the Warmke [wetlands] jurisdictional de‐
termination  can  be  described  as  lengthy,  contentious  and 
complex,”  as  a  Corps  district  engineer  aptly  put  it.3  The 
Warmke  wetlands,  like  all  of  the  Warmke  parcel,  are  sur‐
rounded  by  residential  development.  The  closest  navigable 
water (as that phrase is literally understood, meaning naviga‐
ble‐in‐fact) is the Little Calumet River, which is 11 miles away. 
In  between  the  Warmke  wetlands  and  the  Little  Calumet 
River are man‐made ditches, open‐water basins, sewer pipes, 
and the Midlothian Creek—a tributary of the Little Calumet 
River. The assigned district engineer determined the Warmke 
wetlands were adjacent to that tributary, and thus waters of 
the United States. See 33 C.F.R. §§ 283.3(a)(5), (7). That deter‐
mination  rested  on  the  fact  that  the  Warmke  wetlands 
drained, by way of sewer pipes, to the Midlothian Creek. Or‐
chard Hill appealed that decision, pursuant to its regulatory 
right. See id. §§ 331.6(a), 331.7(a), 331.3(a)(1). 
    While that appeal was pending, the Supreme Court issued 
a  landmark  decision  paring  back  the  Corps’  jurisdictional 
reach. Rapanos v. United States, 547 U.S. 715 (2006), involved 
two consolidated appeals from decisions upholding jurisdic‐
tional determinations. Both cases posed the question: When 
do wetlands that are not adjacent to waters that are navigable‐
in‐fact constitute waters of the United States? Rapanos did not 
produce a majority opinion, and without one to definitively 
answer the question, we have held that Justice Anthony Ken‐
nedy’s concurrence controls. United States v. Gerke Excavating, 

                                                 
      3  District engineers perform first‐level jurisdictional reviews, and di‐

vision  engineers  review  appeals  of  those  determinations.  See  33  C.F.R. 
§§ 320.1(a)(2), 325.9, 331.3(a)(1). Where that distinction is not relevant, we 
refer generally to the Corps.  
6                                                              No. 17‐3403 

Inc., 464 F.3d 723, 724–25 (7th Cir. 2006) (per curiam); see also 
N. Cal. River Watch v. City of Healdsburg, 496 F.3d 993, 999–1000 
(9th  Cir.  2007);  United  States  v.  Robison,  505  F.3d  1208,  1221 
(11th Cir. 2007).4  
    Justice Kennedy decided that a wetland’s adjacency to a 
tributary of a navigable‐in‐fact water is alone insufficient to 
make the wetland a water of the United States. Instead, “the 
Corps’  jurisdiction  over  [such]  wetlands  depends  upon  the 
existence of a significant nexus between the wetlands in ques‐
tion and navigable waters in the traditional sense.” Rapanos, 
547 U.S. at 779. He explained: 
     [W]etlands  possess  the  requisite  nexus,  and  thus  come 
     within the statutory phrase “navigable waters,” if the wet‐
     lands, either alone or in combination with similarly situated 
     lands in the region, significantly affect the chemical, physi‐
     cal,  and  biological  integrity  of  other  covered  waters  more 
     readily understood as “navigable.” When, in contrast, wet‐
     lands’ effects on water quality are speculative or insubstan‐
     tial,  they  fall  outside  the  zone  fairly  encompassed  by  the 
     statutory term “navigable waters.” 
Id. at 780. The Corps, Justice Kennedy wrote, must make this 
determination “on a case‐by‐case basis when it seeks to regu‐
late  wetlands  based  on  adjacency  to  nonnavigable  tributar‐
ies.” Id. at 782.  

                                                 
     4 Some of our sister courts have concluded that the Corps can establish 

jurisdiction by using either the standard Justice Kennedy explained or the 
standard described in Justice Antonin Scalia’s plurality opinion. See United 
States v. Donovan, 661 F.3d 174, 176, 182 (3d Cir. 2011); United States v. Bai‐
ley, 571 F.3d 791, 798–99 (8th Cir. 2009); United States v. Johnson, 467 F.3d 
56, 64–66 (1st Cir. 2006). Neither party asks us to revisit our decision in 
Gerke, and we see no reason to do so.  
No. 17‐3403                                                          7

    After  Rapanos,  the  Corps,  too,  decided  to  follow  Justice 
Kennedy’s significant‐nexus test. In late 2008, it published in‐
ternal guidance titled Clean Water Act Jurisdiction Following 
the U.S. Supreme Court’s Decision in Rapanos v. United States 
& Carabell v. United States (the “Rapanos Guidance”). The Ra‐
panos  Guidance  interprets  “similarly  situated  lands”  in  the 
significant‐nexus  test  to  mean  all  “wetlands  adjacent  to  the 
same  tributary,”  because  “such  wetlands  are  physically  lo‐
cated  in  a  like  manner.”  It  instructs  the  Corps  to  determine 
first if any such adjacent wetlands exist, and if so, to “consider 
the flow and functions of the tributary together with the func‐
tions performed by all the wetlands adjacent to that tributary 
in evaluating whether a significant nexus is present.”  
    In light of Rapanos, the Corps’ division engineer remanded 
the 2006 jurisdictional determination of the Warmke wetlands 
for further review. Between 2008 and 2010, the district engi‐
neer reviewed the wetlands’ soil composition, and in March 
2010, he made a site visit. There, the district engineer observed 
an “intermittent flow” of water from the Warmke wetlands to 
the  Midlothian  Creek.  The  district  engineer  did  not  test  or 
sample the Warmke wetlands’ composition, but based on the 
observed  hydrological  connection,  he  again  concluded  that 
the  Corps  had  jurisdiction  over  the  wetlands.  Orchard  Hill 
filed an appeal, which the Corps denied.  
    That might have been the end of the administrative road, 
but  for another federal‐court decision. In  September 2010, a 
district  court  set  aside  a  Corps  rule  that  excluded  “non‐
agricultural”  land  from  the  prior‐converted‐cropland 
exemption  (a  rule  which  the  Corps  devised  after  and  apart 
from its five‐year‐abandonment limitation), reasoning that it 
was a legislative rule that had not gone through notice‐and‐
8                                                      No. 17‐3403 

comment  under  the  APA.  New  Hope  Power  Co.  v.  U.S.  Army 
Corps of Eng’rs, 746 F. Supp. 2d 1272, 1276, 1281–84 (S.D. Fla. 
2010). Relying on that decision, Orchard Hill asked the district 
engineer  to  reconsider  his  jurisdictional  determination  and 
decide whether the Warmke wetlands should fall within the 
exemption. The district engineer agreed to revisit his decision, 
but  again  determined  the  Corps  had  jurisdiction  over  the 
Warmke  wetlands.  This  determination  noted  that  New  Hope 
had  left  in  place  the  exemption’s  five‐year‐abandonment 
limitation,  and  that  the  Warmke  wetlands  had  been  vacant 
and unused since the completed sale to Orchard Hill. See New 
Hope, 746 F. Supp. 2d at 1282. 
    The  reconsidered  determination  also  elaborated  on  the 
significant‐nexus analysis. Its report listed 165 wetlands pur‐
portedly “adjacent” to the Midlothian Creek, and thus “simi‐
larly situated” to the Warmke wetlands per the Rapanos Guid‐
ance.  The  report  did  not  show  or  explain  these  wetlands’ 
proximity to the Midlothian Creek. Nor did the report reflect 
that the Corps had conducted observation or testing of the 165 
wetlands. The district engineer, nevertheless, concluded that 
the wetlands collectively “decrease sedimentation, pollutants, 
and flood waters downstream while offering beneficial nutri‐
ents and habitat” to the Midlothian Creek and Little Calumet 
River. He thus found that the Warmke “wetland[s] alone or in 
combination with the wetlands in the area significantly affect 
the  chemical,  physical  and  biological  integrity  of  the  Little 
Calumet River.”  
   A third appeal followed. The reviewing division engineer 
agreed  that  Orchard  Hill’s  claim  of  the  prior‐converted‐
cropland  exemption  had  no  merit  given  the  Warmke  wet‐
lands’ 15‐year abandonment. She found lacking, however, the 
No. 17‐3403                                                         9

district engineer’s significant‐nexus analysis. As she put it, the 
Corps had “failed to provide the required explanation,” and 
“failed to show its work justifying its summary conclusions.” 
The division engineer remanded with instructions to comply 
with the Rapanos Guidance, which requires the Corps to pro‐
vide grounds and explanations for its significant‐nexus con‐
clusions. The district engineer’s subsequent decision, accord‐
ing to the remand order, would be the Corps’ final approved 
jurisdictional determination for the Warmke wetlands.  
    On  remand,  in  July  2013,  the  district  engineer  supple‐
mented his findings with an 11‐page report. The supplement 
asserted that the 165 wetlands considered were all a part of 
the “Midlothian Creek watershed,” though it did not describe 
that term or map that area. The supplement further explained 
the  significant  flooding  problems  the  Tinley  Park  area  had 
faced in recent years, and, relying on scientific literature and 
studies,  detailed  how  wetlands  help  reduce  floodwaters.  It 
also  described  the  effect  of  wetlands  generally  on  reducing 
pollutants in downstream waters, and the wildlife that inhab‐
ited the Warmke wetlands. The supplement’s conclusion ulti‐
mately mirrored the earlier determination: the Warmke wet‐
lands, alone or in combination with the area’s other wetlands, 
have a significant nexus to the Little Calumet River.  
    With that final determination made, Orchard Hill turned 
to federal court. It sought review of the Corps’ jurisdictional 
determination as a “final agency action” under the APA. As 
such, no discovery occurred, and the parties filed cross mo‐
tions for summary judgment based on the administrative rec‐
ord.  In  its  decision,  the  district  court  examined  the  Corps’ 
findings—specifically  those  set  forth  in  the  11‐page  supple‐
ment—and deferred to the Corps’ conclusions regarding the 
10                                                     No. 17‐3403 

physical, chemical, and biological impact of the Warmke wet‐
lands  on  the  Little  Calumet  River.  It  also  decided  that  the 
Corps had appropriately applied the five‐year‐abandonment 
limitation.  The  district  court  therefore  granted  the  Corps’ 
summary‐judgment motion and denied Orchard Hill’s, enter‐
ing judgment in favor of the Corps. Orchard Hill appealed.  
                    II. Standards of Review 
    We review de novo a district court’s decision to grant sum‐
mary judgment. Laborers’ Pension Fund v. W.R. Weis Co., 879 
F.3d 760, 766 (7th Cir. 2018). We apply the same standard the 
district court did in reviewing the Corps’ jurisdictional deter‐
mination—the APA. Stable Invs. P’ship v. Vilsack, 775 F.3d 910, 
915 (7th Cir. 2015).  
    Under the APA, a court must set aside an agency determi‐
nation if it is “arbitrary, capricious, an abuse of discretion, or 
otherwise  not  in  accordance  with  law,”  or  if  it  is  “unsup‐
ported by substantial evidence.” 5 U.S.C. §§ 706(2)(A), (E); see 
also Rapanos, 547 U.S. at 786 (Kennedy, J., concurring). Those 
standards overlap. See, e.g., Witter v. Commodity Futures Trad‐
ing Comm’n, 832 F.3d 745, 749 (7th Cir. 2016). A determination 
is arbitrary and capricious if it “runs counter to the evidence 
before the agency, or is so implausible that it could not be as‐
cribed to a difference in view or the product of agency exper‐
tise.” Zero Zone, Inc. v. U.S. Depʹt of Energy, 832 F.3d 654, 668 
(7th Cir. 2016) (quoting Nat’l Ass’n of Home Builders v. Defs. of 
Wildlife, 551 U.S. 664, 658 (2007)). A determination is unsup‐
ported  by  substantial  evidence  when  the  record  lacks  evi‐
dence  that  “a  reasonable  mind  might  accept  as  adequate  to 
support the conclusion.” Id.; see also Addis v. Depʹt of Labor, 575 
F.3d 688, 690 (7th Cir. 2009). Under either APA standard, the 
scope of review is “narrow and a court must not substitute its 
No. 17‐3403                                                                      11

judgment for that of the agency.” Abraham Lincoln Mem’l Hosp. 
v. Sebelius, 698 F.3d 536, 547 (7th Cir. 2012); see also Dana Con‐
tainer, Inc. v. Sec’y of Labor, 847 F.3d 495, 499 (7th Cir. 2017). 
    That does not mean the review is “toothless,” though. Pi‐
oneer Trail Wind Farm, LLC v. Fed. Energy Regulatory Comm’n, 
798 F.3d 603, 608 (7th Cir. 2015). The Supreme Court has in‐
structed that the “APA requires meaningful review.” Dickin‐
son v. Zurko, 527 U.S. 150, 162 (1999). More specifically, a “re‐
viewing court should not attempt itself to make up for … de‐
ficiencies” in an agency’s reasoning, nor “supply a reasoned 
basis  for  the  agency’s  action  that  the  agency  itself  has  not 
given.” Zero Zone, 832 F.3d at 668 (quoting Motor Vehicle Mfrs. 
Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 
43 (1983)). A court, in  other words, should deferentially ex‐
amine an agency’s work, but not rubber‐stamp it.5 Dickinson, 
527 U.S. at 162.  




                                                 
      5 Orchard Hill does not protest the APA’s standard of review, but it 

argues that the Corps’ determination requires a more demanding inquiry. 
It  invokes  the  constitutional  concerns  supposedly  implicated  by  the 
Corps’  claim  of  jurisdiction  to  intrastate  waters,  but  compare  Solid  Waste 
Agency of N. Cook Cnty. v. U.S. Army Corps of Eng’rs, 531 U.S. 159, 173 (2001) 
(SWANCC), with Rapanos, 547 U.S. at 782–83 (Kennedy, J., concurring), and 
cites Precon Dev. Corp. v. U.S. Army Corps of Eng’rs, 633 F.3d 278 (4th Cir. 
2011), which reviewed the Corps’ compliance with the significant‐nexus 
test de novo, but see Hawkes, 136 S. Ct. at 1813 (an approved jurisdictional 
determination  based  on  a  significant‐nexus  conclusion  is  subject  to  the 
APA). We will not address this argument, because Orchard Hill did not 
present it to the district court. See, e.g., Lauth v. Covance, Inc., 863 F.3d 708, 
718 (7th Cir. 2017) (“we can invoke waiver sua sponte”).
12                                                     No. 17‐3403 

                         III. Discussion 
    The  significant‐nexus  test  requires  that  the  Corps  deter‐
mine on a case‐by‐case basis whether wetlands, “either alone 
or in combination with similarly situated lands in the region, 
significantly affect the chemical, physical, and biological in‐
tegrity  of  other  covered  waters  more  readily  understood  as 
‘navigable.’” Rapanos, 547 U.S. at 780. On final remand, and 
based  largely  on  the  11‐page  supplement,  the  Corps  con‐
cluded  that  the  Warmke  wetlands  met  that  standard—both 
“alone and in combination with other wetlands in the area.” 
That conclusion lacks substantial evidence in the record.  
    Take the effect of the Warmke wetlands “alone.” Accord‐
ing to the supplement, wetlands are “nature’s kidneys,” able 
to  filter  out  pollutants  that  would  otherwise  reach  down‐
stream waters. Northeastern Illinois waters are known to suf‐
fer relatively high rates of nitrogen, and the Warmke wetlands 
have a “discrete and confined intermittent flow” to the Mid‐
lothian Creek. From this connection, the Corps concluded that 
the  Warmke  wetlands  have  the  “ability”  to  pass  pollutants 
along. But such a “speculative” finding cannot support a sig‐
nificant nexus. Rapanos, 547 U.S. at 780; see also id. at 786 (“con‐
ditional  language”  like  “potential  ability”  may  “suggest  an 
undue  degree  of  speculation,  and  a  reviewing  court  must 
identify substantial evidence”).  
    The  supplement  further  pointed  out  that  the  almost‐13‐
acre Warmke wetlands are the fourth largest wetlands in the 
area, making up 2.7 percent of the 462.9 total acres of the wet‐
lands  in  the  Midlothian  Creek  watershed.  According  to  the 
supplement,  if  all  the  wetlands  in  the  watershed  were  lost, 
floodwaters  in  the  area  would  rise  by  13.5  percent.  That 
“rough estimate” also fails to support a significant nexus for 
No. 17‐3403                                                        13

the Warmke wetlands alone. Based on the Corps’ figures, loss 
of the Warmke wetlands would result in a floodwater rise of 
a fraction of a percent. If the Corps thinks that trivial number 
significant, it needs to give some explanation as to why. See, 
e.g., BP Energy Co. v. Fed. Energy Regulatory Commʹn, 828 F.3d 
959, 965–66 (D.C. Cir. 2016); accord McDonnell Douglas Corp. v. 
U.S. Depʹt of the Air Force, 375 F.3d 1182, 1191 (D.C. Cir. 2004) 
(an agency that fails to “explain how its knowledge or experi‐
ence supports” its conclusions is not afforded deference un‐
der the APA).  
    The same goes for the supplement’s finding about the po‐
tential increase on downstream nitrogen. It reasoned that, if 
all the watersheds’ wetlands were lost, 27 to 51 percent more 
nitrogen  would  enter  the  Midlothian  Creek,  which  would 
then  pollute  the  Little  Calumet  River  in  some  un‐estimated 
amount. Assuming there is nitrogen in the Warmke wetlands 
(which the Corps did not test), they, again, make up just 2.7 
percent of the watersheds’ total wetlands, and so would pre‐
sumably  account  for  a  small  fraction  of  that  increase  to  the 
Midlothian Creek (to say nothing of the increase to the navi‐
gable‐in‐fact River). Such a bit impact seems “insubstantial,” 
Rapanos, 547 U.S. at 780, and if the Corps thinks otherwise it 
must  provide  its  reasoning.  The  supplement  further  identi‐
fied  certain  wildlife  that  might  lose  their  habitat  if  the 
Warmke wetlands were developed. It did not, however, show 
how  that  loss  of  habitat  would  significantly  impact  the  11‐
miles‐away Little Calumet River.  
   Notwithstanding the Corps’ claim that the Warmke wet‐
lands “alone” have a significant nexus to the Little Calumet 
River, both the supplement and the Corps’ arguments on ap‐
peal focus on the net impact of the 165 total wetlands in the 
14                                                     No. 17‐3403 

“Midlothian  Creek  watershed.”  As  noted,  the  Corps  found 
that  loss  of  those  wetlands  would  increase  the  area’s  peak 
floodwaters  and  result  in  nitrogen  loading  into  the  Midlo‐
thian Creek. But even if those findings mean something sig‐
nificant  to  the  Little  Calumet  River,  the  Corps  has  not  pro‐
vided  substantial  evidence  for  its  finding  that  the  165  wet‐
lands are in fact “similarly situated” such that the Corps can 
consider their impacts in its jurisdictional analysis in the first 
place.  
    Justice  Kennedy  did  not  define  “similarly  situated”—a 
broad and ambiguous term—but the Rapanos Guidance does. 
It interprets “similarly situated” as “all wetlands adjacent to 
the  same  tributary.”  It  in  turn  defines  “adjacent”  to  mean 
“bordering, contiguous, or neighboring,” and notes that wet‐
lands separated from other waters of the United States by, for 
example,  “man‐made  dikes  or  barriers,”  are  still  “adjacent 
wetlands.” 33 C.F.R. § 328.3(c). The Corps argues that this in‐
terpretation is worth our deference, and we assume it is. See 
Precon, 633 F.3d at 291. Nothing in the record, however, ade‐
quately supports the Corps’ claim that the 165 wetlands are 
adjacent to the Midlothian Creek.  
    The  Corps’  approved  jurisdictional‐determination  form 
calls for a listing of all wetlands “adjacent to the tributary (if 
any).” The Corps listed the 165 wetlands there. The only hint 
of those lands’ proximity to the Midlothian Creek is a column 
named  “Directly  abuts?  Y/N,”  under  which  just  four  of  the 
165 lands were affirmatively designated. The list purports to 
draw  its  information  from  a  map  vaguely  titled  “National 
Wetlands Inventory: Tinley Park, Illinois Quadrangle, 1981,” 
which hardly suggests a focus on the Midlothian Creek. That 
National Wetlands Inventory (“NWI”) map does not appear 
No. 17‐3403                                                        15

in  the  record,  and  the  only  NWI  map  that  does  shows  no‐
where  near  165  wetlands.  The  supplement,  nevertheless, 
claimed that NWI data “identifies 165 wetlands in the Midlo‐
thian Creek watershed.” That claim is unsupported by any‐
thing in the record, but even assuming it is correct, the Corps 
has failed to provide any explanation as to how wetlands in 
the same watershed are, ipso facto, adjacent to the same tribu‐
tary.  Indeed,  the  so‐called  Midlothian  Creek  watershed  is 
12,626 acres—almost 20 square miles—and that considerable 
size  belies  any  assumption  that  lands  within  the  watershed 
are necessarily, or even likely, adjacent to the Creek.  
    The Corps offers several responses to this shortcoming. It 
contends  first  that  Orchard  Hill  has  waived  any  argument 
about the failure to identify the other wetlands’ adjacency to 
the Midlothian Creek by not raising that issue at the adminis‐
trative level. This contention is misguided. Orchard Hill did, 
in fact, protest the Corps’ use of the 165‐wetlands list as insuf‐
ficient  during  its  third  appeal.  Even  had  it  not,  “claims  of 
waiver may themselves be waived.” United States v. Dunkel, 
927 F.2d 955, 956 (7th Cir. 1991). Orchard Hill argued to the 
district court, as it does to us, that the Corps has not demon‐
strated that the 165 wetlands are “similarly situated” because 
the “list does not describe the wetlands, or their distance to 
the 13 acres, Midlothian Creek, or the Little Calumet River.” 
In response, the Corps did not raise the waiver argument that 
it now raises on appeal. It is therefore waived. See, e.g., United 
States v. Crisp, 820 F.3d 910, 912–13 (7th Cir. 2016). 
    On the merits, the Corps argues that it need not show or 
explain how each of the 165 wetlands is adjacent to the Mid‐
lothian Creek. But accepting this argument, especially on this 
record, would invite jurisdictional overreach. The significant‐
16                                                      No. 17‐3403 

nexus  test  has  limits:  the  Corps  can  consider  the  effects  of 
in‐question  wetlands  only  with  the  effects  of  lands  that  are 
similarly situated. Rapanos, 547 U.S. at 780. To do as the Corps 
did on this record—to consider the estimated effects of a wide 
swath of land that dwarfs the in‐question wetlands, without 
first showing or explaining how that land is in fact similarly 
situated—is  to  disregard  the  test’s  limits.  Whatever  the  de‐
gree to which the Corps must defend each and every wetland 
it considers, its approach according to the record was plainly 
deficient. Accord Sierra Club v. Fed. Energy Regulatory Comm’n, 
867 F.3d 1357, 1374 (D.C. Cir. 2017). 
     The Corps nonetheless claims we owe its findings defer‐
ence,  citing  Precon  for  support.  Courts,  however,  extend  no 
deference to agency decisions that lack record support or ex‐
planation, e.g., Epsilon Elecs., Inc. v. U.S. Dep’t of Treasury, Of‐
fice of Foreign Assets Control, 857 F.3d 913, 927 (D.C. Cir. 2017), 
and Precon does not change that. In Precon, the Fourth Circuit 
gave deference (specifically, Skidmore deference) to the Corps’ 
interpretation of “similarly situated” and to its related factual 
findings. 633 F.3d at 290–92. We have assumed that the first 
of those things is appropriate here. As to the second, in Precon, 
unlike  here,  the  Corps “provided reasoned  grounds” for its 
similarly‐situated findings. Id. at 292. The Corps specifically 
explained that the considered wetlands were historically part 
of  the  same  drainage  system,  and  others  were  adjacent  to 
downstream, merged tributaries. Id. at 292–93. Even then, the 
Fourth  Circuit  gave  the  Corps’  similarly‐situated  findings 
deference with reservation. Id. at 293 (“We urge the Corps to 
consider ways to assemble more concrete evidence of similar‐
ity  before  again  aggregating  such  a  broad  swath  of  wet‐
lands”).  By  contrast,  the  Corps’  similarly‐situated  finding 
here, lacking as it does record support or explanation, is little 
No. 17‐3403                                                          17

more than administrative ipse dixit. See Bethlehem Steel Corp. v. 
U.S. Envtl. Prot. Agency, 638 F.2d 994, 1005 (7th Cir. 1980). 
     The  Corps  also  submits  that  it  need  not  “justify  its  reli‐
ance”  on  the  NWI  data.  This  misunderstands  the  problem. 
The APA requires some record evidence reasonably adequate 
to  support  the  finding  that  the  165  wetlands  were  similarly 
situated  or  adjacent  to  the  Midlothian  Creek.  See  5  U.S.C. 
§ 706(2)(E). The Corps may not need to defend the use of NWI 
data, but it does need to substantiate its say‐so about what the 
NWI data shows and explain why it matters.  
    The fairest reading of the record is this: The district engi‐
neer reviewed an NWI document that identified 165 wetlands 
in the Tinley Park area, and assumed that all those wetlands 
were similarly situated. Maybe the assumption was defensi‐
ble, but the Corps “does not provide record support for that 
assumption.”  Susquehanna  Int’l  Grp.,  LLP  v.  Sec.  and  Exch. 
Comm’n, 866 F.3d 442, 450 (D.C. Cir. 2017). While we review 
the Corps’ determination narrowly, no amount of agency def‐
erence permits us to let slide critical findings bereft of record 
support. See Motor Vehicle Mfrs. Assʹn, 463 U.S. at 43. 
                           IV. Conclusion 
    This dispute has consumed almost as many years as the 
Warmke wetlands have acres. In that time, the Corps has not 
provided  substantial  evidence  that  the  wetlands  and  those 
similarly situated have a significant nexus to the Little Calu‐
met River. We therefore VACATE the district court’s grant of 
summary judgment to the Corps and REMAND with instruc‐
tions to remand to the Corps for reconsideration of its juris‐
diction over the Warmke wetlands.